Title: From George Washington to the Massachusetts General Court, 6 October 1775
From: Washington, George
To: Massachusetts General Court



Gentlemen
Head Quarters [Cambridge] Octob. 6. 1775.

On the 29th August I did myself the Honour of addressing you on the Complaint of the Quarter Master respecting Wood for the Army—The Recess of the House of Representatives prevented any Steps being taken upon it: I must now beg Leave to recall your Attention to my Letter of that Date as the Evil is increasing & more alarming as the Winter approaches. Little or no Wood is brought in & it is apprehended the Owners keep it back to impose an unreasonable Price.
The Communication at Winnisimet Ferry which was opened for the Relief of the unhappy Sufferers at Boston, is now turned into a Convenience for the Enemy. A whole Week has some Times elapsed without a Boat being permitted to com⟨e⟩ out; & there have been many Irregularities there which the Distance & my other Engagements have prevented my attending to—Before I gave any Orders upon the Subject I thought proper to communicate my Intentions to you, that if there were any special Reasons against the proposed Alteration you may have an Oppy of making me acquainted with them.
By an Estimate laid before me by the Quarter Master General I find it will be impracticable to provide sufficient Barracks for the Troops before the Season is too far advanced without appropriating many of the Houses in & about Cambridge to this Use. Many of the Inhabitants who had deserted them are now returning

under the Protection of the Army: I feel a great Repugnance to exclude them from what is their own, but Necessity in this Case I fear will supersede all other Considerations—I must beg the General Court to act upon it. I am most respectfully Gentlemen Your most Obed. Hbble Servt

Go: Washington

